COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      In the Interest of D. L. D., Jr., L. L.S., J. J. S., H. N. S., children v.
                          Department of Family and Protective Services

Appellate case number:    01-15-00160-CV

Trial court case number: 2013-05778J

Trial court:              313th District Court of Harris County

       Appellant’s Motion for En Banc Rehearing is denied.

       It is so ORDERED.

Justice’s signature: /s/ Laura Carter Higley
                      Acting for the Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: January 14, 2016